DETAILED ACTION
	This office action is in response to the application filed on 7/1/2020 in which claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (WO2016154991A1) in view of Zhang et al. (US20180288746A1).
As to claims 1, 5, 9, and 13, Huawei teaches a signal reception method of a base station in a wireless communication system, the method comprising: (abstract a communication method and device based on non-orthogonal transmission.)
transmitting configuration information for configuring downlink control information reception, based on a group-common radio network temporary identifier (RNTI); (page 14 line 20 – page 15 line 4 describes a group common RNTI that is used for configuration information indicating how to a UE can receive data. Page 16 lines 8-11 describes the RNTI index in the DCI is determined from a table received through RRC signaling)
(page 18 lines 17-19 describes a DCI sent to a UE that is scrambled using the group common RNTI.)
transmitting the downlink control information to the plurality of UEs; and (page 6 lines 25-31 describes a communication method based on non-orthogonal transmission, including: The base station sends downlink control information to a group of UEs)
But does not specifically teach:
receiving a plurality of pieces of data for non-orthogonal multiple access from the plurality of UEs on the same time-frequency resource, based on the downlink control information. 
However Zhang teaches receiving a plurality of pieces of data for non-orthogonal multiple access from the plurality of UEs on the same time-frequency resource, based on the downlink control information.  (Huawei page 10 lines 26-31 the near-end UE is associated with the remote UE to form an associated user equipment group, and then the transmission signal of the associated user equipment group is superimposed on the same or partially overlapping time-frequency resources for transmission. Zhang [0058] In some embodiments, the uplink transmissions may use non-orthogonal multiple access (NOMA) [0087] One user or a group of users may have a group ID or RNTI (e.g., GF-RNTI, GB-RNTI) to share the common or same parameter and/or resource configuration. [0131] A group of users with a same group ID can share the same time and frequency resources (and optionally MCS, K, etc.) configured to them, [0124] A grant-free resource or a group of resources configured for a user can be activated, deactivated, released, reconfigured and/updated in a semi-static way, a dynamic way, and a combination of both ways. The semi-static way includes using base station signaling such as RRC, broadcast, multi-cast, and/or others; the dynamic way includes using signaling such as user specific DCI, group common PDCCH, and/or others.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Huawei with the methods from Zhang in order to provide resources for transmission from groups of UEs and to save request latency.
As to claims 2, 6, 10, and 14, Huawei in view of Zhang teaches the method of claim 1, wherein the configuration information is transmitted via a higher-layer signaling. (Huawei page 13 lines 5-9 describes the base station configures a parameter comparison table of the second UE on the first UE side in advance by using Radio Resource Control (RRC) signaling.)
As to claims 3, 7, and 11, Huawei in view of Zhang teaches the method of claim 1, wherein the downlink control information comprises common control information commonly applied to the plurality of UEs and UE-specific control information applied to each of the plurality of UEs. (page 14 line 20 – page 15 line 4 describes a group common RNTI that is used for configuration information indicating how to a UE can receive data. Page 16 lines 8-11 describes the RNTI index in the DCI is determined from a table received through RRC signaling; abstract (UE) receives first downlink control information sent by a base station, the first downlink control information comprising a downlink control parameter of the first UE (UE-specific) and an index of a radio network temporary identifier (RNTI) of a second UE;)
As to claims 4, 8, 12 and 15, Huawei in view of Zhang teaches the method of claim 3, wherein the common control information comprises time and frequency resource allocation information for at least data transmission, and (Zhang [0090] In some embodiments, the grant-free resources can be configured for data transmissions, control message transmissions (dedicated for a user or shared by a group of users), or a combination of both control and data transmissions.)
the UE-specific control information comprises information about retransmission of data transmitted at least by each UE.  (Zhang [0088] To support grant-free transmissions, the associated resources configured for a user or a group of users include the following: …a set of RSs can be (pre-)configured or assigned explicitly for initial and retransmissions. [0107] In this scheme, the grant-free resources are configured by both higher-layer/RRC signaling and L1/DCI (or UE specific PDCCH) signaling before a grant-free user starts a UL data transmission.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Huawei with the methods from Zhang in order to provide resources for transmission from groups of UEs and to save request latency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465